DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention II, Species I, in the reply filed on 11/9/2021 is acknowledged. The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim Objections
Claims 37-39 are objected to because of the following informalities:  the claims use indefinite articles to refer to elements that have an antecedent basis which is already established.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 26-28, 30-38, and 40-44 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salahieh et al. (US Pub. No. 2005/0137695; hereinafter Salahieh).
Salahieh discloses the following regarding claim 26: a method for delivering a prosthesis, said method comprising: providing a prosthesis (20, 30) carried on a delivery catheter (110); at least partially deploying the prosthesis from the delivery catheter (paras. 0070-0072, as the 
Salahieh discloses the following regarding claim 27: the method of claim 26, further comprising steering the delivery catheter by actuating a tether (G) coupled to the delivery catheter (paras. 0076-0077).  
Salahieh discloses the following regarding claim 28: the method of claim 26, further comprising adjusting tension on a plurality of stylets (44) connected to the plurality of filaments to control deployment of the prosthesis from the delivery catheter (Figs. 1A-2B; paras. 0073-0079).  
Salahieh discloses the following regarding claim 30: the method of claim 26, wherein at least partially deploying the prosthesis from the delivery catheter comprises fully deploying elbows (44) of ventricular anchors (38) extending from the prosthesis (Figs. 1A-2B; paras. 0073-0079).  
Salahieh discloses the following regarding claim 31: the method of claim 30, wherein retrieving the prosthesis back into the delivery catheter by actuating a plurality of filaments coupled to the prosthesis comprises pulling the elbows back into the delivery catheter using the plurality of filaments (paras. 0063-0068, 0072).  
Salahieh discloses the following regarding claim 32: the method of claim 26, further comprising releasing the plurality of filaments to allow full deployment of the prosthesis (paras. 0073-0079).  
Salahieh discloses the following regarding claim 33: the method of claim 32, wherein releasing the plurality of filaments comprises releasing tension in the plurality of filaments such 
Salahieh discloses the following regarding claim 34: the method of claim 32, wherein all of the plurality of filaments are connected in a single loop (Fig. 3A) and releasing the plurality of filaments comprises pulling the single loop from the prosthesis (paras. 0073-0079).  
Salahieh discloses the following regarding claim 35: the method of claim 32, wherein releasing the plurality of filaments comprises releasing the plurality of filaments simultaneously with retracting the delivery catheter from the prosthesis (paras. 0073-0079, where the tension applied can retract the filaments simultaneously).  
Salahieh discloses the following regarding claim 36: the method of claim 32, wherein releasing the plurality of filaments comprises allowing each of the plurality of filaments to slip off a slanted tab (42) extending from an anchor element (38) attached to the delivery catheter (Figs. 2A-3A; paras. 0063-0068, as the filaments are retracted and removed).  
Salahieh discloses the following regarding claim 37: the method of claim 36, wherein allowing each of the plurality of filaments to slip off a slanted tab extending from an anchor element comprises pushing an anchor plate (44) connected to the prosthesis away from each of the slanted tabs to release the plurality of filaments (paras. 0063-0068, 0073-0079).  
Salahieh discloses the following regarding claim 38: the method of claim 37, wherein pushing an anchor plate connected to the prosthesis away from each of the slanted tabs to release the plurality of filaments comprises actively pushing the anchor plate with a push rod (60) (paras. 0063-0068, 0073-0079).  
Salahieh discloses the following regarding claim 40: a method for delivering a mitral valve prosthesis, said method comprising: partially deploying the mitral valve prosthesis (20, 30) 
Salahieh discloses the following regarding claim 41: the method of claim 40, further comprising: fully deploying the mitral valve prosthesis from the catheter; releasing tension on the plurality of filaments; and detaching the delivery catheter form the mitral valve prosthesis (paras. 0073-0079).  
Salahieh discloses the following regarding claim 42: the method of claim 41, further comprising allowing the mitral valve prosthesis to spring open to detach the plurality of filaments from the mitral valve prosthesis (paras. 0073-0079, after the self-expansion of the prosthesis).  
Salahieh discloses the following regarding claim 43: the method of claim 41, further comprising operating an anchor device (40, 60) to allow the plurality of filaments to detach from the mitral valve prosthesis (paras. 0063-0068).  
Salahieh discloses the following regarding claim 44: the method of claim 40, wherein applying tension to a plurality of filaments attached to the elbows to retrieve the mitral valve prosthesis back into the sheath comprises pulling the elbows perpendicularly toward a centerline of the delivery catheter with the plurality of filaments (paras. 0063-0068).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salahieh in view of Khuu et al. (US Pub. No. 2018/0071490; hereinafter Khuu).
	Salahieh discloses the limitations of the claimed invention, as described above. However, it does not recite the prosthesis comprising a tension equalizer to simultaneously control tension on each of the plurality of filaments. Khuu teaches a method of implanting a vascular implant comprising a steerable catheter with a device that applies equal tension to pull wire filaments (paras. 0075, 0104), for the purpose of better adjusting the expansion and movement of the insertion apparatuses. It would have been obvious to one having ordinary skill in the art to modify the invention of Salahieh, according to the teachings of Khuu, in order to better adjust the expansion and movement of the insertion apparatuses.

Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salahieh in view of Marin et al. (US Pat. No. 5,443,477; hereinafter Marin).
	Salahieh discloses the limitations of the claimed invention, as described above. However, it does not recite the process of pushing the anchor plate with a spring. Marin teaches a method of implanting a vascular implant comprising using a spring to push an anchor plate (paras. 0075, 0104), for the purpose of better controlling the expansion and contraction of the insertion devices and the implant. It would have been obvious to one having ordinary skill in the art to modify the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANN SCHILLINGER/Primary Examiner, Art Unit 3774